DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–3, 5–8, 10, 19, 20, and 22 are objected to because of the following informalities:
Claim 1, lines 10–11, should be amended as follows: configured to supply the at least one dry ingredient.
Claims 2, 3, 5–8, 10, 19, 20, and 22 are objected to as being dependent upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 recites that “the at least one dry ingredient is supplied in a central region of the circular waterfall.” However, claim 1 from which it depends already recites that “the dry ingredient inlet .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 October 2021, with respect to the § 112(a), § 112(b), and § 103 rejection have been fully considered and are persuasive. The rejections have been withdrawn.

Allowable Subject Matter
Claims 1–3, 5–8, 10, 19, and 20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant fairly points out that the dry ingredient inlet and liquid ingredient inlet are separate and distinct elements (pg. 8 of the remarks). Although the dry ingredient of Iwamoto enters an analogous kneading chamber 32 through a central inlet disposed between liquid inlets 54, Applicant further points out that this cannot be fairly applied to the claim because, at this point in Iwamoto, the dry ingredient has been wetted with water from nozzle 53 (pg. 9). Indeed, the ingredient being wet at this point of Iwamoto is not optional, but is necessary, since Iwamoto uses a pump 23 between its dry ingredient container 10, 11 and the kneading chamber 32, which would not transfer dry ingredients.
.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOHN J NORTON/Primary Examiner, Art Unit 3761